ERVIN, Circuit Judge,
concurring:
I concur in the result reached by my colleagues.
In Part III of his opinion, Judge Chapman concludes that Canadian Universal has been released from all liability by the terms of its settlement agreement with Galaxy. I am in complete agreement with this view, and in my opinion, this holding alone would fully support the reversal of the judgment of the district court.
Since the cogent reasoning of Part III fully justifies the result reached, I believe that it is neither necessary nor appropriate to decide the issues dealt with in Parts IIA and B, and I therefore disassociate myself from those portions of the opinion.
I concur in the decision to reverse the district court’s judgment, but I do so solely for the reasons set forth in Part III of Judge Chapman’s opinion.